Citation Nr: 1623292	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-48 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from August to October 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

When this case was before the Board in March 2014, it was decided in part and remanded in part for further development. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  

The Veteran contends that his low back disability is a result of in-service exercises completed during basic training.  Specifically, he asserts that his low back pain began while doing uphill lateral runs.  

Pursuant to the March 2014 Board remand, the Veteran underwent a VA examination in June 2014.  The Veteran reported that he twisted his back during basic training and was treated with Motrin and given a profile.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  In support of the opinion, the examiner stated that the Veteran was seen one time on August 30, 1997, for low back pain and was diagnosed with acute back pain.  The examiner stated that there was no other documentation in the service treatment records where the Veteran was seen again for a back complaint.  In addition, the examiner explained that the Veteran's minimal multilevel degenerative disc disease was diagnosed 17 years after the claimed injury, without any evidence of chronicity for a low back disability in the service treatment records or continuity of care in the years close to military service.  

The Board finds the June 2014 VA medical opinion to be inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion was based, at least in part, on a finding that the Veteran complained of low back pain on August 30, 2007, without any other low back pain complaints in the service treatment records.  However, service treatment records show that during the Veteran's two months of active service, he was seen multiple times for low back pain.  He was seen on September 2, 1997, for low back pain.  He was also seen on September 12, 1997, for low back pain and reported trouble touching his toes.  Thus, the medical opinion was based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Furthermore, the examiner failed to consider the Veteran's lay statements of record.  Specifically, at the October 2011 Board hearing, the Veteran testified that his back pain occurred about once a month on the lower right-hand side, the location of his in-service low back pain.  He also testified that following his discharge from service he continued to experience low back pain and took time off to rest his back.  It does not appear that the examiner considered the Veteran's lay statements of record.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the originating agency should obtain an addendum medical opinion.

Additionally, the March 2014 Board remand directed the RO or the Appeals Management Center (AMC) to send the Veteran all required notice.  To date, no such development has been completed.  Therefore, the Board finds that the RO or the AMC did not substantially comply with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the Veteran must be provided all required notice in response to this claim.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should provide the Veteran all required notice in response to his claim for service connection for a back disability.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's June 2014 examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's back disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the multiple reports of low back pain found in the service treatment records.  The examiner must also address the Veteran's competent lay statements that he experienced low back pain proximate to his discharge from service and that his current low back pain symptoms were in the same area he experienced low back pain during service

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




